Exhibit 12 SOUTH JERSEY INDUSTRIES, INC. Calculation of Ratio of Earnings from Continuing Operations to Fixed Charges (Before Income Taxes) (IN THOUSANDS) Fiscal Year Ended December 31, 2008 2007 2006 2005 2004 Net Income* $ 77,178 $ 62,659 $ 72,250 $ 39,770 $ 43,173 Income Taxes 51,948 43,056 49,683 27,619 29,218 Fixed Charges** 25,828 27,719 28,640 22,521 21,273 Capitalized Interest (152 ) (504 ) (969 ) (1,571 ) (700 ) Total Available $ 154,802 $ 132,930 $ 149,604 $ 88,339 $ 92,964 Total Available 6.0 x 4.8 x 5.2 x 3.9 x 4.4 x Fixed Charges *Income from Continuing Operations. **Includes interest and preferred dividend requirement of a subsidiary. Preferred dividend requirements totaled $45,100 in 2005 and $135,200 in 2004 (rentals are not material).
